       Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 1 of 35




                        Exhibit “              A”



Exhibit “A”     Exhibit “A”      Exhibit “A”       Exhibit “A”      Exhibit “A”
                        Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 2 of 35




                                                                                                                                                                   SUM-100
                                                         SUMMONS:                                                                    (J2S$3$3£S^
                                  (GITfi&i&N JUDICIAL}
               NOTICE TO DIFIN0ANT;
               (AVISO AL DEMANDADO):
               COSTCO WHCEESALE COimmAllON, Delaware corporation; '
               and DOES;! TH^UOH 50»:Tft<:Iusive..
               VOU AftE 6EiNG SUEPST PiAJNTIFP:
               (TO EST%:8£$MNQAi00 EL BE$0iQANTE}; MEGAN ROUGH, ■
               individually and on behalf of all similarly situated current and former
... .......
                NOTICE! You have teen sued. The court may decide againstyou without your being heard unless you respond v^thln 30 dap. Rate the Informafion
                below.
                   You have 30 CALENDAR DAYS after this summons arid legal papers are served on you to Is a written response at this court and have a copy
                served on the plaintiff, A fete! or phone call will not protect you. Your written response must be Irt proper legal form If you want the court to hear your
                case, There .may be a court form that you can use tor your response. You can And these court forms and more information at tlm.Callfomla Courts.
                Online Seif*Help Center {www.coiirtiritotBa,gov/$elfhelp), your county taw library, or the courthouse nearest you. If you cannot pay the filing fee, ask
                the court clem for a ;fae waiver form. If you do not file your response on time, you may lose the case by default, and your wag es, money, and property
                may be taken without further wardng from the court.
                   There ate otter legal requirements, You may want to cat! an attorney right away. If you do not know an attorney, you may want to call an attorney
                referral service. If you Cannot afford an attorney, you may be dlgtbte for free legal services from a nonprofit legal services program. You can locale
                these nonprofit groups at the California legal Services Web site {mvw.lawheipcaliforrita.org), tfie California Courts Ontinete.lf-'Help Center
               iwww,couriinfo.ca,gav/sel<heip), or by .contacllhg your local court or teunty ter association. NOTE: The court has a statutory ten for waived fees and
                costs on any setdament or arbifrafion award of $.1.0,000 or mote in a civil, case. The courts lien must be paid before the couriwill dismiss the case.
               lAVISOl Lo hen demandado. Si no msponde Centra de 30 dies, la code'puede alecidir en su contra Sin ascucbarsu version., Learn informeclCn a
               oontinmcMm..
                  Trane 30 DfASQE CALENDARIO despuds (te que le entreguen sate citation y.papeles legates pam presentarum respires® porescrito en esta
               mite, f tracer qua se entmgue ma eppia ai demandante, Una carta o unit Hamada letefdrtica no b protegee. Su mspueste porescrito Sem puts ester
               en tomAto legal comm at desea go© pmcesen sucaso en la com, Es posible qua hayam formuterio que ustadpwda usarpara sit mspuepta.
               Puede encontrar estos fmmuterios de ta code y tnds infomacidn en a! Centro de Ayuda do las Corns de. California (Www.sucorte.ca.gov;, enta
               mttoteca. de leyasde su eonffado o en ta code quo le quern mis cam. Si m puede pagaria quota de presentation, pm ai seemtario de la code
               que le di unformuterfo de exmelon de page de quotas. SI no presents su mspuesta a tlempo, puede perderateaso porincumplimtento y la com le
               potted guitarSu$uetde,.dtriercyhtemssln.masa(fvertenda.
                  Hay teas requisites legates. Es mcqmendable que. Heme a te abogado inmediatamente. S! no conoce a un abogado, puede Hamer a un serviclo de
               remisfOri a abogados. St no puede pager a un abogado, es posible que cumpte con Ids. requisites para obtener servttios legates gmtuftos da on .
               programs de setvicios legates sin fines de lucre. Puede encontmr.estos grapes sin fines de lucre en. et sltio web de California Lege) Services,
               ftoww,tewhelpcaiifomfa.org}, en ei Centra de Ayuda da tes Cortes de California, (Www.sucorte.ca.gov; opontendose e» contact© con la code o el
               coiegio de abogados locates. A VISO; Parley, fit carte'tiene derecha a rectamar las cuotas y te costas exentos parimporter un gravamen cotes
               cuatquter recuperation de $10,000 6 mis de valor recibida mediants un acuerdo o urn concesiOnde arbitrate en an case de demebo civil. Ttens que
               pagarai gravamen dele code antes deque la code pueda desechar el oaso.
          " The name and address of the court is:
            (Ei nornbre y direction de la code es):
               Superior Court of California, .County of Solano- Old Solano Courthouse
                                                                                                                         f
                                                                                                                                             o5 24$3
               580 Texas Street, Fairfield, CA 94533
              The name, address, arid telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
              (Ei nombre,. la direction yet. nOmero de teldfoho del abogado dal. demandants, o del demandants que no liens abogado, es):
               Graham S.P. HoHhv(SB:N 1.20577)/ Vilmarie Cordero, -(SBN Nathan Reese, (SBN 283150)
               3555 Fifth Avenue, Suite 200,                            el 1619) 692-0822
              DATE:.
              (Fecfta)
                                                                                  Clerk, by
                                                                                  (Secretario)
                                                                                                                                       ft. PULIDO                 , Deputy
                                                                                                                                                                   (Adjimto)
              (Forproof of service of this summons, use Proof of Service of Summons (form POS-010).)
              {Para pomba de entrega de esta titatidn use el formularia Proof of Service of Summons, (POS-010}}.
                                               NOTICE TO THE PERSON SERVED: You are served
               (SEAL!
                                               1. I  ! as an individual defendant.
                                              2. j~“] as the person sued undefthe fictitious name of (specify):


                                                   3.. tSfi on behalf of (specify):     Costco whd-esciie COYpcratioJ
                                                        under:JeO CCP 416,10 (corporation)
                                                                I '" I CCP 416.20 (defunct corporation)
                                                                [“] CCP 416.40 (association or partnership) |
                                                                                                                         □      CCP 41.8.60 (minor)
                                                                                                                                CCP 416:70 (conservatee)
                                                                                                                              | CCP 416.00 (authorized person)
                                                            CD other (specify):
                                                   4. (""I by personal delivery on (date):
                                                                                                                                                                    Paqg 1 of 1.
              FormAciDpied (or Mandatory Use
                JuUidgl Comeit at CtMlcgrf®
                                                                                     SUMMONS                                                 C009 et CM ProcmtureiS 412.20,4S5
                                                                                                                                                           mwx&iMtiflfQ.&a.gQ't.
               SUM-100 {R*v,Juiy1,20C3j
                        Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 3 of 35




                                                                                                                                                                   SUM-100
                                                         SUMMONS:                                                                    (J2S$3$3£S^
                                  (GITfi&i&N JUDICIAL}
               NOTICE TO DIFIN0ANT;
               (AVISO AL DEMANDADO):
               COSTCO WHCEESALE COimmAllON, Delaware corporation; '
               and DOES;! TH^UOH 50»:Tft<:Iusive..
               VOU AftE 6EiNG SUEPST PiAJNTIFP:
               (TO EST%:8£$MNQAi00 EL BE$0iQANTE}; MEGAN ROUGH, ■
               individually and on behalf of all similarly situated current and former
... .......
                NOTICE! You have teen sued. The court may decide againstyou without your being heard unless you respond v^thln 30 dap. Rate the Informafion
                below.
                   You have 30 CALENDAR DAYS after this summons arid legal papers are served on you to Is a written response at this court and have a copy
                served on the plaintiff, A fete! or phone call will not protect you. Your written response must be Irt proper legal form If you want the court to hear your
                case, There .may be a court form that you can use tor your response. You can And these court forms and more information at tlm.Callfomla Courts.
                Online Seif*Help Center {www.coiirtiritotBa,gov/$elfhelp), your county taw library, or the courthouse nearest you. If you cannot pay the filing fee, ask
                the court clem for a ;fae waiver form. If you do not file your response on time, you may lose the case by default, and your wag es, money, and property
                may be taken without further wardng from the court.
                   There ate otter legal requirements, You may want to cat! an attorney right away. If you do not know an attorney, you may want to call an attorney
                referral service. If you Cannot afford an attorney, you may be dlgtbte for free legal services from a nonprofit legal services program. You can locale
                these nonprofit groups at the California legal Services Web site {mvw.lawheipcaliforrita.org), tfie California Courts Ontinete.lf-'Help Center
               iwww,couriinfo.ca,gav/sel<heip), or by .contacllhg your local court or teunty ter association. NOTE: The court has a statutory ten for waived fees and
                costs on any setdament or arbifrafion award of $.1.0,000 or mote in a civil, case. The courts lien must be paid before the couriwill dismiss the case.
               lAVISOl Lo hen demandado. Si no msponde Centra de 30 dies, la code'puede alecidir en su contra Sin ascucbarsu version., Learn informeclCn a
               oontinmcMm..
                  Trane 30 DfASQE CALENDARIO despuds (te que le entreguen sate citation y.papeles legates pam presentarum respires® porescrito en esta
               mite, f tracer qua se entmgue ma eppia ai demandante, Una carta o unit Hamada letefdrtica no b protegee. Su mspueste porescrito Sem puts ester
               en tomAto legal comm at desea go© pmcesen sucaso en la com, Es posible qua hayam formuterio que ustadpwda usarpara sit mspuepta.
               Puede encontrar estos fmmuterios de ta code y tnds infomacidn en a! Centro de Ayuda do las Corns de. California (Www.sucorte.ca.gov;, enta
               mttoteca. de leyasde su eonffado o en ta code quo le quern mis cam. Si m puede pagaria quota de presentation, pm ai seemtario de la code
               que le di unformuterfo de exmelon de page de quotas. SI no presents su mspuesta a tlempo, puede perderateaso porincumplimtento y la com le
               potted guitarSu$uetde,.dtriercyhtemssln.masa(fvertenda.
                  Hay teas requisites legates. Es mcqmendable que. Heme a te abogado inmediatamente. S! no conoce a un abogado, puede Hamer a un serviclo de
               remisfOri a abogados. St no puede pager a un abogado, es posible que cumpte con Ids. requisites para obtener servttios legates gmtuftos da on .
               programs de setvicios legates sin fines de lucre. Puede encontmr.estos grapes sin fines de lucre en. et sltio web de California Lege) Services,
               ftoww,tewhelpcaiifomfa.org}, en ei Centra de Ayuda da tes Cortes de California, (Www.sucorte.ca.gov; opontendose e» contact© con la code o el
               coiegio de abogados locates. A VISO; Parley, fit carte'tiene derecha a rectamar las cuotas y te costas exentos parimporter un gravamen cotes
               cuatquter recuperation de $10,000 6 mis de valor recibida mediants un acuerdo o urn concesiOnde arbitrate en an case de demebo civil. Ttens que
               pagarai gravamen dele code antes deque la code pueda desechar el oaso.
          " The name and address of the court is:
            (Ei nornbre y direction de la code es):
               Superior Court of California, .County of Solano- Old Solano Courthouse
                                                                                                                         f
                                                                                                                                             o5 24$3
               580 Texas Street, Fairfield, CA 94533
              The name, address, arid telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
              (Ei nombre,. la direction yet. nOmero de teldfoho del abogado dal. demandants, o del demandants que no liens abogado, es):
               Graham S.P. HoHhv(SB:N 1.20577)/ Vilmarie Cordero, -(SBN Nathan Reese, (SBN 283150)
               3555 Fifth Avenue, Suite 200,                            el 1619) 692-0822
              DATE:.
              (Fecfta)
                                                                                  Clerk, by
                                                                                  (Secretario)
                                                                                                                                       ft. PULIDO                 , Deputy
                                                                                                                                                                   (Adjimto)
              (Forproof of service of this summons, use Proof of Service of Summons (form POS-010).)
              {Para pomba de entrega de esta titatidn use el formularia Proof of Service of Summons, (POS-010}}.
                                               NOTICE TO THE PERSON SERVED: You are served
               (SEAL!
                                               1. I  ! as an individual defendant.
                                              2. j~“] as the person sued undefthe fictitious name of (specify):


                                                   3.. tSfi on behalf of (specify):     Costco whd-esciie COYpcratioJ
                                                        under:JeO CCP 416,10 (corporation)
                                                                I '" I CCP 416.20 (defunct corporation)
                                                                [“] CCP 416.40 (association or partnership) |
                                                                                                                         □      CCP 41.8.60 (minor)
                                                                                                                                CCP 416:70 (conservatee)
                                                                                                                              | CCP 416.00 (authorized person)
                                                            CD other (specify):
                                                   4. (""I by personal delivery on (date):
                                                                                                                                                                    Paqg 1 of 1.
              FormAciDpied (or Mandatory Use
                JuUidgl Comeit at CtMlcgrf®
                                                                                     SUMMONS                                                 C009 et CM ProcmtureiS 412.20,4S5
                                                                                                                                                           mwx&iMtiflfQ.&a.gQ't.
               SUM-100 {R*v,Juiy1,20C3j
                Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 4 of 35
                                                                 u




             : (3RA.HAMHOLMS: APC
               Graham Hollis (SBH .120577)
        2 ihollis@g,ahamhollisicom .
               Vilmarie Cordero fSBN 268860)
               vcorclero@grah am ho l 1 is .com
           : Nathan Reese (SBN 283150):
        t     nreese@grahamhollis,com
              SSSS-Fittb; Avenue: Suite' 200.                                           B i. 'm iB
        ■s San Diego, California 92103                                           *
             TeIeptione::6W,692.0»....
        6 Facsimile: 619.602.0822                                                                         LIDO
L      .71      Attorneys; for Plaintiff MEGAN ROUGH
S*
         8                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
”1       9                                           COUNTY OF SOLANO
       10

       11    MEGAN ROUGH, individually and on behalf of              Case No.:       PCS’   oSZtfSS
             all. similarly situated current.and former
       12    employees of DEFENDANTS in the State of                              Unlimited Civil -
             California,                                                 Amount Demanded. Exceeds $25,000.00
       1.3
                             Plaintiff,                                  INDIVIDUAL AND CLASS ACTION
       14                                                                          ■COMPLAINT
                    v.                                                       [Cal, Code Civ.Proc. § 382] '
       1.5
             COSTCO WHOLESALE CORPORATION,
     . 16    Delaware corporation; and DOES 1 -50, .                    1. Failure to Pay Minimum and Regular
             inclusive,                                                    Wages;
       1.7
                             Defendants.                                2. Failure to Pay All Overtime Wages;
       18                                                               3. Failure to Provide Accurate Itemized
                                                                           Wage Statements;
       19                                                             fe4. Failure to Timely Pay All Wages Due
                                                                           Upon Separation of Employment; and
      20                                                                5. Violation of Business & Professions Code
                                                                           § 172.00, et seq.
      21
                                JUDGE- —" 5ES                              - JURY TRIAL DEMANDED -
      22
                                for :^lpv^os               •I!

      23

      24.            PiaimiffMEGAN ROUGH {hereinafter’“"Plaintiff’), on behalf of herself and all other similarly
     . 25 situated current and fanner employees of Defendants COSTCO -WHOLESALE- CORPORATION, and
      26. DOES 1 THROUGH- 50. inclusive, (hereinafter ^Defendants”), alleges as follows:
      27 ///
      2.8 ///
                                                             1
                                                  CLASS ACTION COMPLAINT
             Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 5 of 35

A


     1                                                       L
     2                                              INTRODUCTION
     3          1.     Plaintiff brings this putative class and individual action against Defendants COSTCO
     4 WHOLESALE CORPORATION, and DOES 1 THROUGH 50, for engaging in a pattern of wage and
     5 hour violations under the California Labor Code and the Industrial Welfare Commission (“IWC”) Wage
     6 Orders, all of which have contributed to Defendants’ deliberate unfair competition.
     7          2.     Plaintiff brings this action on behalf of all current and former non-exempt employees who
     8 worked for Defendants in a Costco store in the State of California and who worked one or more closing
     9 shifts during the applicable relevant time period (hereinafter “similarly situated employees”).
    10          3.     Plaintiff is informed and believes, and on that basis alleges, that Defendants decreased its
    11 employment-related costs by systematically violating California wage and hour laws and engaging in
    12 unlawful and unfair business practices.
    13          4.     Defendants’ systematic pattern of wage and hour and IWC Wage Order violations toward
    14 Plaintiff and other similarly situated employees in California include, inter alia:
    15                 a.      Failure to pay all wage, including regular and minimum wage;
    16                 b.      Failure to pay all overtime wages;
    17                 c.      Failure to provide accurate itemized wage statements;
    18                 d.      Failure to timely pay wages due upon separation of employment; and
    19                 e.      Failure to reimburse for all business expenses.
    20          5.     Plaintiff brings this lawsuit seeking restitution, injunctive relief, and monetary relief
    21 against Defendants, on behalf of herself and all other similarly-situated current and former employees in
    22 California, to recover, among other things, unpaid wages, interest, attorney’s fees, damages, liquidated
    23 damages, penalties, and costs pursuant to Labor Code §§ 201, 202, 203, 218.5, 226, 510, 1194; the
    24 Business and Professions Code §§17200, et seq., and the provisions of the applicable IWC Wage Order.
    25         6.      Plaintiff reserves the right to name additional representatives throughout the State of
    26 California.
    27 III

    28 III
                                                              2
                                             CLASS ACTION COMPLAINT
          Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 6 of 35



  1                                                      II.
 2                                 PARTIES. JURISDICTION AND VENUE
 3           7.      Plaintiff is an individual who worked for Defendants as a non-exempt employee working
 4 in a Costco Warehouse Store. She was not primarily engaged in administrative duties, and the majority of
 5 the work she performed was non-managerial in nature. Plaintiff was not primarily engaged in work directly
 6 related to management policies or general business operations of the Defendants. Plaintiff was not
 7 permitted to exercise discretion or independent judgment and could not hire or fire employees. At all
 8 times, Plaintiff was a non-exempt employee and should have received the protections afforded by the

 9 California Labor Code and the applicable Industrial Welfare Commission (“IWC”) Wage Order.
10           8.     Defendant COSTCO WHOLESALE CORPORATION, is organized under the laws of the
11    State of Delaware and has its principal place of business in Issaquah, Washington.
12           9.     Defendants operate several businesses and locations throughout California, including in
13 Vacaville, California.
14           10.    Plaintiff and all other current and former similarly situated employees are and were
15 employees of Defendants within the meanings set forth in the Labor Code and IWC Wage Order at all
16 times during the applicable statutory period.
17           11.    Defendants’ wrongful conduct, as herein alleged, occurred in the County of Solano and in
18 various counties throughout the State of California. Plaintiff is informed and believes, and thereon alleges,
19 that Defendants are, and at all relevant times were, authorized to do business and did business in the State
20 of California, and were Plaintiffs and similarly situated employees’ “employers” as defined in and subject
21 to the California Labor Code and Industrial Welfare Commission Wage Orders.
22           12.     The true names and capacities of the Defendants named as DOES 1 THROUGH 50,
23 inclusive, are presently unknown to Plaintiff. Plaintiff will amend this Complaint, setting forth the true
24 names and capacities of these fictitiously named Defendants when their true names are ascertained.
25 Plaintiff is informed and believes, and on that basis alleges, that each of the fictitious Defendants have
26 participated in the acts alleged in this Complaint.
27           13.    Plaintiff and all other similarly situated employees are, and at all relevant times were,
28 employees of each Defendant, including DOES 1 THROUGH 50, within the meanings set forth in the
                                                    3
                                         CLASS ACTION COMPLAINT
         Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 7 of 35



  1 California Labor Code and applicable Industrial Welfare Commission Wage Order.
 2          14.     At all relevant times, each Defendant, whether named or fictitious, was the agent, employee
 3 or other person acting on behalf of each other Defendant, and, in participating in the acts alleged in this
 4 Complaint, acted within the scope of such agency or employment and ratified the acts of the other.
 5          15.     Plaintiffs injuries as herein alleged were proximately caused by said Defendants.
 6 Wherever it is alleged herein that any act or omission was done or committed by any specially named
 7 Defendant or Defendants, Plaintiff intends thereby to allege and does allege that the same act or omission
 8 was also done and committed by each and every Defendant named as a DOE, both separately and in
 9 concert or conspiracy with the named Defendant.
10          16.     Each Defendant, whether named or fictitious, exercised control over Plaintiffs wages,
11 working hours, and/or working conditions.
12          17.     Each Defendant, whether named or fictitious, acted in all respects pertinent to this action
13 as the agent of the other Defendants, carried out a joint scheme, business plan or policy, and the acts of
14 each Defendant are legally attributable to the other Defendants.
15          18.     Each Defendant, whether named or fictitious, was the alter ego of each of the other
16 Defendants at all relevant times herein.
17          19. . On information and belief, a unity of interest and ownership between each Defendant,
18 whether named or fictitious, exists such that all Defendants acted as a single employer of Plaintiff and all
19 other similarly situated employees.
20          20. . Venue is proper in this Court pursuant to Code of Civil Procedure sections 395(a) and
21 395.5 because Defendants maintain offices, transact business, and/or have an agent in Solano County and
22 Defendants are otherwise within this Court’s jurisdiction for purposes of service of process. The unlawful

23 acts alleged herein arose in Solano County and have a direct effect on Plaintiff and other similarly situated

24 employees within the State of California and Solano County. On information and belief, Defendants

25 employ numerous individuals throughout Solano County and the State of California.
26                                                      III.
27                                        GENERAL ALLEGATIONS
28          21.    COSTCO WHOLESALE CORPORATION, (“COSTCO”) is a publicly traded
                                                          4
                                         CLASS ACTION COMPLAINT
         Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 8 of 35



  1 corporation. It operates wholesale warehouse stores throughout California, selling food, a variety of
 2 consumer goods, and services.

 3          22.     Defendants employed Plaintiff as a front end associate working in its warehouse store
 4 located in Woodland, California from approximately December 2017 to January 2018 and in Vacaville,

 5 California from approximately March 2018 to April 2019. Plaintiff was compensated on an hourly basis.
 6          23.     Defendants denied Plaintiff and, on information and belief, other similarly situated
 7 employees in California specific rights afforded to them under the California Labor Code and the

 8 applicable Industrial Welfare Commission Wage Order (“IWC Wage Order”). For example, Defendant

 9 failed to timely pay Plaintiff and similarly situated employees all minimum, regular, and overtime wages
10 owed, failed to maintain accurate records and issue accurate itemized wage statements, and failed to timely
11 pay all wages due upon separation of employment.
12          24.     When working a closing shift, Plaintiff and similarly situated employees continued to work
13 after the business hours for Defendants’ stores and after the stores’ doors were closed to customers and
14 locked. After the doors were closed and locked, Plaintiff and similarly situated employees could not
15 simply leave the store upon clocking out for their shifts. Instead, Defendants required Plaintiff and
16 similarly situated employees to clock out and then walk to a designated exit location. Plaintiff and
17 similarly situated employees then had to call a manager and wait for the manager to meet them at the
18 designated exit location. It often took managers several minutes to meet Plaintiff and similarly situated
19 employees at the exit location. After a manager arrived, he or she would inspect Plaintiff s and similarly
20 situated employees’ bags for store merchandise. The manager would then radio the stores’ parking lot
21 security guards to ensure the parking lot was safe before the exit doors were finally opened. It usually took
22 Plaintiff and other similarly situated employees several minutes to complete this process. As such, Plaintiff
23 and similarly situated employees were not relieved of all duties until several minutes after clocking out.
24 Therefore, Plaintiff and similarly situated employees were not compensated for all of the time they were
25 on-duty and required to complete the exit security procedure.
26          25.    As a result, Plaintiff and similarly situated employees did not receive the statutory
27 minimum wage for all time suffered or permitted to work because they were not properly compensated at
28 their regular rate of pay for all hours worked. Plaintiff and, on information and belief, similarly situated
                                                    5
                                         CLASS ACTION COMPLAINT
             Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 9 of 35



     1 employees worked in excess of eight hours in a workday or forty hours in a workweek. As such,
     2 Defendants failed to provide them with overtime compensation for all hours worked.

.    3         26.     As a direct result of Defendants’ illegal policies and procedures, Defendants failed to
     4 maintain accurate records reflecting all of Plaintiff s and, on information and belief, other similarly

     5 situated employees’ time worked and wages paid, in violation of California law. In addition, Defendants

     6 failed to provide accurate wage statements showing the correct total regular and overtime hours worked,
     7 the correct amount of gross and net wages earned, and all applicable hourly rates, and the corresponding

     8 number of hours worked at each hourly rate.

     9         27.     As a direct result of the aforementioned Labor Code violations, Defendants did not pay
    10 Plaintiff and, on information and belief, all similarly situated employees all wages due and payable upon
    11 separation of employment, including minimum, regular, and overtimes wages for all hours worked, as

    12 required pursuant to Labor Code sections 201 and 202.

    13                                                      IV.
    14                                    CLASS ACTION DESIGNATION
    15         28.     Plaintiff hereby incorporates by reference all preceding paragraphs set forth above as
    16 though fully set forth herein.

    17         29.     Plaintiff brings Causes of Action One through Five as a Class Action pursuant to California
    18 Code of Civil Procedure § 382 on behalf of herself and all current and former employees of Defendants

    19 working one or more closing shifts for Defendants and who were affected by Defendants’ Labor Code,
    20 Business and Professions Code,, and IWC Wage Order violations, as alleged herein.

    21         30.     Plaintiff seeks to represent the following Class, which is defined as:
    22                 The Closing-Shift Class:
    23                 “All current and former non-exempt employees who worked for Defendants
    24                 in the State of California at one of Defendants’ warehouse stores and who
    25                 worked one or more closing shifts at any time from four years prior to the
    26                 filing of this Complaint through the present.”
    27         31.     Plaintiff also seeks to represent the following Subclass, which is defined as:
    28                 The Waiting Time Penalties Subclass:
                                                       6
                                            CLASS ACTION COMPLAINT
        Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 10 of 35



  1                “All members of the Closing-Shift Class, whose employment with
 2                 Defendants ended at any time from three year priors to the filing of this
 3                 Complaint through the present.”
 4          32.    Reservation of Rights: Pursuant to California Rule of Court 3.765(b), Plaintiff reserves
 5 the right to amend or modify the class definitions with greater specificity, by further division into
 6 subclasses, and/or limitation to particular issues.
 7          33.    Causes of Action One through Five are appropriately suited for a class action pursuant to
 8 § 382 of the Code of Civil Procedure because the following requirements are met:

 9 A.       Numerositv
10          The members of the Class and Subclasses are sufficiently numerous to render the joinder of all
11 their members impracticable. While Plaintiff has not yet determined the precise number of members of
12 the Class and Subclasses, Plaintiff is informed and believes that the Class and Subclasses likely consist of
13 over 25 individuals. Although the exact number is currently unknown to Plaintiff, this information is
14 easily ascertainable from Defendants’ time and payroll records and other personnel records.
15 B.      Commonality and Predominance
16         Common questions of law and fact exist as to all class members and predominate over any
17 questions affecting only individual members of the Class or Subclasses. The common questions of law
18 and fact that predominate include, but are not limited to:
19                 a.      Whether Defendants failed to compensate Class members for all time worked,
20                         including minimum, regular, and overtime wages;
21                 b.      Whether Defendants failed to provide Class members with accurate itemized wage
22                         statements showing, among other things, the number of hours worked and the
23                         correct amount of gross and net wages earned; and
24                 c.      Whether Defendants failed to pay Waiting Time Penalties Subclass members all of
25                        their wages owed within the required time frames upon separation of employment.
26 C.      Typicality
27         Plaintiffs claims are typical of the claims of all class members because Plaintiff and all class
28 members’ claims arise from the same event, practice and/or course of conduct of Defendants. Plaintiff
                                                         7
                                         CLASS ACTION COMPLAINT
        Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 11 of 35



 1 and all class members sustained injuries and damages as a result of Defendants’ illegal policies, practices
 2 and/or common course of conduct in violation of California wage and hour laws and/or illegal, unfair, or

 3 fraudulent business practices.

 4          Furthermore, Plaintiffs claims under the Labor Code and the applicable IWC Wage Order are
 5 typical of the Class and Subclasses because Defendants’ failure to comply with the provisions of

 6 California’s wage and hour laws entitles Plaintiff and each class member to similar pay, benefits, and
 7 other relief. Accordingly, the legal theories underlying each cause of action are the same and the remedies

 8 sought by Plaintiff and all class members are the same.

 9 D.       Adequacy of Representation
10          Plaintiff has no fundamental conflict of interest with the Class or Subclasses she seeks to represent.
11 Plaintiff will adequately protect the interests of all class members because it is in Plaintiffs best interest
12 to prosecute the claims alleged herein to obtain full compensation and penalties due to her and putative
13 class members.

14          Plaintiff retained attorneys who are experienced employment law litigators with significant wage
15 and hour and class action experience.
16 E.       Superiority of Class Action
17          Plaintiff believes a class action is a superior method of litigation for the fair and efficient
18 adjudication of this controversy. Individual joinder of all class members is not practicable. Class action
19 treatment will allow similarly situated employees to litigate their claims in the manner that is most efficient
20 and economical for the parties and the judicial system.

21          Plaintiff knows of no difficulty that might be encountered in the management of this suit, which
22 would preclude maintenance as a class action.

23                                                       V.
24                                            CAUSES OF ACTION
25                                        FIRST CAUSE OF ACTION
26                       FAILURE TO PAY MINIMUM AND REGULAR WAGES
27        (Violation of Labor Code §§ 1194, 1197, and 1198 and the “Minimum Wages” section of the
28                                         Applicable IWC Wage Order)
                                                           8
                                          CLASS ACTION COMPLAINT
         Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 12 of 35



  1      (Alleged by Plaintiff Individually and on Behalf of the Closing-Shift Class Against Defendants)
 2          34.     Plaintiff re-alleges and incorporates by reference the allegations contained in the
 3 paragraphs above, as though fully set forth herein.

 4          35.     Labor Code § 1197 provides, “[t]he minimum wage for employees fixed by the
 5 commission is the minimum wage to be paid to employees, and the payment of a less wage than the

 6 minimum wage so fixed is unlawful.”
 7          36.     The “Minimum Wages” section of the applicable IWC Wage Order provides that an
 8 employer may not pay employees less than the applicable minimum for all hours worked.

 9          37.     The applicable IWC Wage Order defines the term “hours worked” as “the time during
10 which an employee is subject to the control of an employer, and includes all the time the employee is
11 suffered or permitted to work, whether or not required to do so.”
12          38.     Furthermore, pursuant to Labor Code § 1198, “[t]he maximum hours of work and the
13 standard conditions of labor fixed by the commission shall be the maximum hours of work and the
14 standard conditions of labor for employees. The employment of any employee for longer hours than those
15 fixed by the order or under conditions of labor prohibited by the order is unlawful.”
16          39.     Defendants failed to pay Plaintiff and, on information and belief, the Closing-Shift Class
17 at least minimum wage for all the time spent working and under the control of Defendants. For example,
18 Defendants required Plaintiff and, on information and belief, the Closing-Shift Class to wait for several
19 minutes after they had clocked out and participate in lengthy security procedures before they were fully
20 off-duty and allowed to leave the stores were they worked.

21          40.     When working a closing shift, Plaintiff and the Closing-Shift Class continued to work after
22 the business hours for Defendants’ stores and after the stores’ doors were closed and locked. Plaintiff and

23 the Closing-Shift Class could not simply leave the store upon clocking out for their shifts. Instead, they

24 were required to clock out and then walk to a designated exit location. Plaintiff and the Closing-Shift Class

25 then had to call a manager and wait for the manager to meet them at the designated exit location. It often
26 took the managers several minutes to meet Plaintiff and the Closing-Shift Class at the exit location. After
27 a manager arrived, the manager would inspect Plaintiffs and the Closing-Shift Class’s bags to ensure

28 nothing was being stolen from the store. The manager would then radio the stores’ parking lot security
                                                    9
                                         CLASS ACTION COMPLAINT
         Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 13 of 35



  1 guards to ensure the parking lot was safe before the exit doors were finally opened. It usually took Plaintiff
 2 and, on information and belief, the Closing-Shift Class several minutes to complete this process. As such,
 3 Plaintiff and the Closing-Shift Class were not relieved of their duties until several minutes after clocking
 4 out for work. Therefore, Plaintiff and the Closing-Shift Class were not compensated for all of the time
 5 they were on-duty and required to complete the lengthy exit security procedure.
 6          41.     Labor Code § 1194 provides, in part, that any employee receiving less than the legal
 7 minimum wage is entitled to recover in a civil action the unpaid balance of the minimum wage, including
 8 interest thereon, reasonable attorney’s fees, and costs of suit.

 9          42.     Labor Code § 1194.2 allows an employee to recover liquidated damages in an amount
10 equal to the wages unlawfully unpaid and interest thereon for any action under Labor Code § 1194.
11          43.     Plaintiff and the Closing-Shift Class suffered and continue to suffer losses related to the
12 use and enjoyment of compensation due and owing to them as a direct result of Defendants’ unlawful acts
13 and Labor Code violations in an amount to be shown according to proof at trial and within the
14 jurisdictional limitations of this Court.
15          44.     Plaintiff seeks all available remedies for Defendants’ violations including, but not limited
16 to, any and all wages due, monies, interest, liquidated damages, attorney’s fees, and costs to the extent
17 permitted by law.
18          WHEREFORE, Plaintiff prays for relief as hereinafter requested.
19                                       SECOND CAUSE OF ACTION
20                              FAILURE TO PAY ALL OVERTIME WAGES
21    (Violation of Labor Code §§ 510, 1194, and 1198, and the “Hours and Days of Work” section of the
22                                         Applicable IWC Wage Order)
23       (Alleged by Plaintiff Individually and on Behalf of the Closing-Shift Class Against Defendants)
24          45.     Plaintiff re-alleges and incorporates by reference the allegations contained in the
25 paragraphs above, as though fully set forth herein.
26          46.    Labor Code § 510 provides, “[a]ny work in excess of eight hours in one workday and any
27 work in excess of 40 hours in any one workweek and the first eight hours worked on the seventh day of
28 work in any one workweek shall be compensated at the rate of no less than one and one-half times the
                                                    10
                                         CLASS ACTION COMPLAINT
        Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 14 of 35



 1 regular rate of pay for an employee. Any work in excess of 12 hours in one day shall be compensated at
 2 the rate of no less than twice the regular rate of pay for an employee. In addition, any work in excess of

 3 eight hours on any seventh day of a workweek shall be compensated at the rate of no less than twice the

 4 regular rate of pay of an employee.” The “Hours and Days of Work” section of the applicable IWC Wage

 5 Order mandate the same requirements.
 6          47.     Labor Code § 1194 provides that any employee receiving less than the legal overtime
 7 compensation applicable to the employee is entitled to recover in a civil action the unpaid balance of the

 8 full amount of this overtime compensation, including interest thereon, reasonable attorney’s fees, and

 9 costs of suit.
10          48.     Furthermore, pursuant to Labor Code § 1198, “[t]he maximum hours of work and the
11 standard conditions of labor fixed by the commission shall be the maximum hours of work and the
12 standard conditions of labor for employees. The employment of any employee for longer hours than those
13 fixed by the order or under conditions of labor prohibited by the order is unlawful.”
14          49.     The applicable IWC Wage Order defines the term “hours worked” as “the time during
15 which an employee is subject to the control of an employer, and includes all the time the employee is
16 suffered or permitted to work, whether or not required to do so.”
17          50.     In California, overtime is computed based on the regular rate of pay. The regular rate of
18 pay includes all different types of remuneration, including hourly earnings, salary, piecework earnings,
19 commissions, and non-discretionary bonuses, and the value of meals and lodging.
20          51.     Plaintiff and, on information and belief, the Closing-Shift Class regularly worked over
21 eight hours per day and 40 hours per week while employed by Defendants. Plaintiff and, on information
22 and belief, the Closing-Shift Class did not receive all overtime compensation owed for all overtime hours

23 worked over eight hours per day and/or 40 hours per week, and/or for every hour worked during the

24 seventh day of work, at the applicable overtime rate during their employment with Defendants.

25         52.      Defendants failed to pay Plaintiff and, on information and belief, the Closing-Shift Class
26 at the proper overtime rate for all the time spent working and under the control of Defendants. Defendants
27 also failed to pay overtime compensation for all overtime hours worked over eight hours per day and/or

28 40 hours per week.
                                                    11
                                         CLASS ACTION COMPLAINT
        Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 15 of 35



 1          53.    Plaintiff and the Closing-Shift Class suffered and continue to suffer losses related to the

 2 use and enjoyment of compensation due and owing to them as a direct result of Defendants’ unlawful acts

 3 and Labor Code violations in an amount to be shown according to proof at trial and within the

 4 jurisdictional limitations of this Court.

 5          54.    Plaintiff seeks all available remedies for Defendants’ violations including, but not limited

 6 to any and all wages due, monies, interest, attorney’s fees, and costs to the extent permitted by law.

 7          WHEREFORE, Plaintiff prays for relief as hereinafter requested.

 8                                        THIRD CAUSE OF ACTION

 9                     FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS

10                             (Violation of Labor Code sections 226 and 1198 and

11                         the “Records” section of the Applicable IWC Wage Order)

12      (Alleged by Plaintiff Individually and On Behalf of The Closing-Shift Class Against Defendants)

13          55.    Plaintiff hereby incorporates by reference all preceding paragraphs set forth above as

14 though fully set forth herein.

15          56.    Plaintiff and Closing-Shift Class members were and are non-exempt employees of

16 Defendants in California within the meaning of the Labor Code and the applicable IWC Wage Order.

17          57.    Labor Code section 226(a) requires that employers, including Defendants, furnish their

18 employees with each wage payment an accurate and itemized writing that shows gross wages earned, total

19 hours worked, all deductions, net wages earned, the inclusive dates of the period for which the employee

20 is paid, the name of the employee and the portion of his or her social security number or his or her

21 employee identification number, the name and address of the legal entity that is the employer, and all

22 applicable hourly rates in effect during the pay period and the corresponding number of hours worked at

23 each hourly rate by the employee.

24          58.    Labor Code section 226(e), in part, permits employees suffering injury to collect the greater

25 of all actual damages or the amount specified in Labor Code section 226 per violation.

26         59.     Labor Code section 226(e)(2)(B) states, in pertinent part, “an employee is deemed to suffer

27 injury for purposes of this subdivision if the employer fails to provide accurate and complete information

28 as required by any one or more of items (1) to (9), inclusive, of subdivision (a) and the employee cannot
                                                    12
                                         CLASS ACTION COMPLAINT
        Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 16 of 35



 1 promptly and easily determine from the wage statement alone one or more of the following: (i) The amount
 2 of the gross wages or net wages paid to the employee during the pay period or any of the other information

 3 required to be provided on the itemized wage statement pursuant to items (2) to (4), inclusive, (6), and (9)

 4 of subdivision (a).”

 5          60.     Labor Code section 226(h) states, “An employee may also bring an action for injunctive
 6 relief to ensure compliance with this section, and is entitled to an award of costs and reasonable attorney's
 7 fees.”

 8          61.     Because of the Defendants’ illegal policies and procedures, Defendants failed to provide
 9 Plaintiff and Closing-Shift Class members with accurate itemized wage statements that comply with the
10 requirements of the Labor Code because the wage statements issued did not include the hourly rates of
11 pay and the correct corresponding number of hour worked and the correct amount of gross and net wages
12 earned as required under Labor Code section 226.
13          62.    Defendants knowingly and intentionally failed to provide Plaintiff and Closing-Shift Class
14 members an accurate itemized wage statement with each wage payment as required by Labor Code section
15 226(a). Defendants knowingly and intentionally failed to provide Plaintiff and members of the Closing-
16 Shift Class with each wage payment an accurate wage statement showing, among other things, the gross
17 and net wages earned.
18          63.    Defendants’ failure to provide accurate wage statements deprived Plaintiff and members
19 of the Closing-Shift Class of the ability to promptly and easily understand and question the calculation
20 and rate of pay and hours used to calculate the wages paid by Defendants. Plaintiff and members of the
21 Closing-Shift Class, therefore, had no way to dispute any error in the payment or calculation of their
22 wages, all of which resulted in an unjustified economic enrichment to Defendants, and Plaintiff and
23 members of the Closing-Shift Class suffered actual damages as a result.
24          64.    Defendants’ failure to provide accurate itemized wage statements constitutes an injury as
25 defined under Labor Code section 226(e)(2)(B). Therefore, Plaintiff and members of the Closing-Shift
26 Class have suffered an injury for purposes of Labor Code section 226 and are entitled to recover the greater
27 of all actual damages or the amount specified in section 226 per violation.
28          65.    Plaintiff and Closing-Shift Class members suffered and continue to suffer injuries, losses
                                                    13
                                         CLASS ACTION COMPLAINT
        Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 17 of 35



 1 and actual damages as a direct result of Defendants’ Labor Code violations, including lost interest on such
 2 wages, and expenses and attorney's fees in seeking to compel Defendants to fully perform their

 3 obligations, in an amount to be shown according to proof at trial.

 4          66.     Plaintiff seeks to recover all available remedies including, but not limited to damages,
 5 penalties, attorney's fees, costs, and injunctive relief to the fullest extent permitted by law.
 6          WHEREFORE, Plaintiff prays for relief as hereinafter requested.
 7                                       FOURTH CAUSE OF ACTION
 8    FAILURE TO TIMELY PAY ALL WAGES DUE UPON SEPARATION OF EMPLOYMENT
 9    (Violations of Labor Code sections 201, 201, 203, 1198, and the “Minimum Wages” and “Hours and
10                         Days of Work” sections of the Applicable IWC Wage Order)
11 (Alleged by Plaintiff Individually and on Behalf of The Waiting Penalties Subclass Against Defendants)
12          67.    Plaintiff re-alleges and incorporates by reference the allegations contained in the
13 paragraphs above, as though fully set forth herein.
14          68.    Labor Code § 201 requires Defendants to immediately pay any wages, without abatement
15 or reduction, to any employee who is discharged. Labor Code § 202 requires Defendants to pay any and
16 all wages due and owing to an employee not having a written contract for a definite period, who quits his
17 or her employment, within 72 hours of the employee quitting his or her employment, unless the employee
18 has given 72 hours previous notice of his or her intention to quit, in which case the employee is entitled
19 to his or her wages at the time of quitting.
20          69.    For violation of Labor Code §§ 201 and 202, Labor Code § 203 causes the unpaid wages
21 of an employee to continue as a penalty from the due date thereof, at the same rate until paid or until an
22 action is commenced, but the wages shall not continue for more than 30 days.

23         70.    As a result of Defendants’ conduct during the applicable statutory period, Defendants
24 willfully failed to pay Plaintiff and, on information and belief, the Waiting Time Penalties Subclass all

25 wages due and owing to them, including minimum wages, overtime wages, and regular wages for all the
26 time they were suffered or permitted to work or were engaged in work under Defendants’ control, within
27 the time required by Labor Code §§ 201 and 202, as applicable.

28         71.    To date, Plaintiff has not yet received all wages due and payable, including but not limited
                                                           14
                                          CLASS ACTION COMPLAINT
        Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 18 of 35



  1 to, minimum wages, overtime wages, and regular wages owing to her. On information and belief,
 2 members of the Waiting Time Penalties Subclass have not yet received all minimum wages, overtime

 3 wages, and regular wages due and owing to them.

 4          72.    As a direct result of Defendants’ violations alleged herein, Plaintiff and the Waiting Time
 5 Penalties Subclass members suffered and continue to suffer losses related to the use and enjoyment of

 6 wages due and owing to them, all to their respective damage in an amount to be shown according to proof
 7 at trial and within the jurisdictional limitations of this Court.

 8          73.    Plaintiff seeks all available remedies for Defendants’ violations to the fullest extent
 9 permissible.
10          WHEREFORE, Plaintiff prays for relief as hereinafter requested.
11                                         FIFTH CAUSE OF ACTION
12        VIOLATION OF BUSINESS AND PROFESSIONS CODE SECTION 17200. ETSEO.
13      (Alleged by Plaintiff Individually and on Behalf of The Closing-Shift Class Against Defendants)
14          74.     Plaintiff hereby incorporates by reference all preceding paragraphs set forth above as
15 though fully set forth herein.
16          75.     California Business & Professions Code section 17200, et seq., prohibits acts of unfair
17 competition, which includes any “unlawful, unfair or fraudulent business act or practice...”
18          76.    Defendants’ Labor Code and IWC Wage Order violations alleged herein constitute
19 “unlawful, unfair or fraudulent business act or practices,” which are prohibited by Business and
20 Professions Code sections 17200-17208 and include, but are not limited to: (i) failure to provide

21 compensation to Plaintiff and the Closing-Shift Class for all hours worked, including regularly, minimum,
22 and overtime; (ii) failure to provide Plaintiff and the Closing-Shift Class with accurate itemized wage

23 statements; and (iii) failure to timely pay Plaintiff and members of the Waiting Time Penalties Subclass

24 all wages owed upon separation of their employment with Defendants.

25         77.     Defendants intentionally avoided paying Plaintiff and the Closing-Shift Class all wages
26 and/or monies, and other financial obligations attached thereto, to create for Defendants an artificially
27 lower cost of doing business, and thus, undercut its competitors.

28         78.     Defendants lowered the costs of doing business by paying Plaintiff and the Closing-Shift
                                                           15
                                          CLASS ACTION COMPLAINT
        Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 19 of 35



 1 Class an amount less than what is required by the California Labor Code and the applicable Wage Order
 2 of the Industrial Welfare Commission, thereby unfairly forcing Plaintiff and other similarly situated

 3 employees to perform work without fair compensation and benefits.

 4          79.     Defendants held themselves out to Plaintiff and the Closing-Shift Class as being
 5 knowledgeable about, and adhering to, the employment laws of California at all times relevant herein.
 6 Plaintiff and the Closing-Shift Class relied on and believed in Defendants’ representation concerning
 7 Defendants’ adherence to the California laws, all to their detriment.

 8          80.     Defendants’ scheme to lower their payroll and operation costs and thus profit, by
 9 withholding money owed to the class and withholding wages, compensation and benefits, which are all
10 the property of Plaintiff and the Closing-Shift Class, in violation of the California Labor Code and the
11 IWC Wage Orders, as alleged herein, constitutes an “unlawful, unfair or fraudulent business act or
12 practice,” under California Business and Professions Code section 17200, et seq. As a result of
13 Defendants’ unfair competition, Plaintiff and the Closing-Shift Class suffered injury in fact by losing
14 money and/or property.

15          81.    Business and Professions Code section 17204, states, in relevant part, “[ajctions for relief
16 pursuant to this chapter shall be prosecuted...by...a person who has suffered injury in fact and has lost
17 money or property as a result of the unfair competition.”
18          82.    Defendants acquired money and property owed to Plaintiff and the Closing-Shift Class by
19 means of an unlawful practice that constitutes unfair competition as defined by Business and Professions
20 Code section 17200, et seq.

21          83.    Plaintiff and the Closing-Shift Class are persons in interest under Business and Professions
22 Code section 17203 to whom money and property should be restored. Business and Professions Code

23 section 17203 states, in relevant part, that “any person may pursue representative claims or relief on behalf

24 of others only if the Plaintiff meets the standing requirements of Section 17204.”

25          84.    Plaintiff is a person who suffered injury in fact and lost money, wages, compensation, and
26 benefits, as a result of Defendants’ unfair competition. Thus, pursuant to Business and Professions Code
27 sections 17203 and 17204, Plaintiff may pursue representative claims and relief on behalf of herself and

28 the putative classes.
                                                         16
                                         CLASS ACTION COMPLAINT
        Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 20 of 35



 1          85.        Pursuant to Business and Professions Code section 17203, “[t]he court may make such
 2 orders or judgments, as may be necessary to restore to any person in interest any money or property, real

 3 or personal, which may have been acquired by means of such unfair competition.”

 4          86.        Defendants reaped unfair benefits and illegal profits at the expense of Plaintiff and the
 5 Closing-Shift Class by committing the unlawful acts alleged herein. Thus, Defendants must make
 6 restitution and/or be subject to other equitable relief pursuant to Business & Professions Code section
 7 17203, and restore all unpaid wages to Plaintiff and the Closing-Shift Class.

 8         87.         Plaintiff and the Closing-Shift Class suffered and continue to suffer loss of wages and
 9 monies, all in an amount to be shown according to proof at trial and within the jurisdiction of this Court.
10         88.         Plaintiff seeks all available remedies on behalf of herself and on behalf of the Closing-Shift
11 Class, including, but not limited to, restitution of all wages and all monies owed, all in an amount to be
12 shown according to proof at trial. All such remedies are cumulative of relief available under other laws,
13 pursuant to Business & Professions Code section 17205.
14                     WHEREFORE, Plaintiff prays for relief as hereinafter requested.
15                                              PRAYER FOR RELIEF
16         WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
17                a.      For general damages;
18                b.      For special damages;
19                c.      For actual damages pursuant to Labor Code § 226(e);
20                d.      For reasonable attorneys’ fees, costs of suit, and interest to the extent permitted by law,
21                        including pursuant to Code of Civil Procedure §1021, Labor Code § § 218.5,226,1194,
22                        and any other application section.
23                e.      For injunctive relief as provided by the Labor Code including but not limited to §
24                        226(g) of the Labor Code, and Business and Professions Code §17200 et seq.\
25                f.      For restitution as provided by Business and Professions Code § 17200 et seq.;
26                g.      For an order requiring Defendants to restore and disgorge all funds to Plaintiff acquired
27                        by means of any act or practice declared by this Court to be unlawful, unfair or
28                        fraudulent and, therefore, constituting unfair competition under Business and
                                                             17
                                            CLASS ACTION COMPLAINT
       Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 21 of 35



 1                   Professions Code §17200 et seq;
 2             h.    For an award of damages in the amount of unpaid compensation and monies including,
 3                   but not limited to actual damages, unpaid wages, waiting time penalties and other
 4                   penalties according to proof, including interest thereon;
 5             i.    For waiting time penalties pursuant to Labor Code §203;
 6            j.     For an order imposing a constructive trust upon the Defendants to compel them to
 7                   transfer wages that have been wrongfully obtained and held by Defendants to unpaid
 8                   employees;
 9             k.   For an accounting to determine all money wrongfully obtained and held by Defendants;
10             l.   For a declaratory judgment that Defendants have violated Labor Code §§ 201, 202,
11                  203, 204, 223, 226(a), 510, 1198, and 2802, and the “Hours and Days of Work” and
12                  “Minimum Wage” sections of the Wage Order of the Industrial Welfare Commission;
13             m.   For pre and post-judgment interest; and
14            n.    For such other relief as the Court deems just and proper.
15
16   Dated: May 28, 2019                             GRAHAMHOLLIS APC
17
18                                             Bv:                     £&&L
                                                     GRAHAM HOLLIS
19                                                   VILMARIE CORDERO
                                                     NATHAN REESE
20                                                   Attorneys for Plaintiff
                                                     MEGAN ROUGH
21
22
23
24
25
26
27
28
                                                 18
                                      CLASS ACTION COMPLAINT
          Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 22 of 35



                                                                                                                                                    CM-010
  !_2

      355lffljlvln|vlj^loksanD:iego,€aiiforaia92103                         :
                                                                                                   1                 sgsaP
            rsLWfm&m              |6I9) 692-0800                  w» (619X692-0822              ' I ;:-
                                                                                                               MAY J i 1.011
     ATT GRN£¥                ■M@gfm;ltougll,          ;.                ■ ■ ■~
   SUPERIOR COURT OP CALIFORNIA, COVtCTY OF . Sola1)0                                            f        T.                 R.WUOO
     ■ mefiTA»«!r 580 Texas' Street •'
        .MAfcweAOTEss'.: 580 .Texas Street
       crrv ano» code Fairfield)94533*
           branch wme: Old Solano Courthouse;
     CA$E NAME:
     Megaa;&o,u^b;.:v...CostsO'.WiioIesaleCQrppratiOja> Delaware mrporatton.
         CIVILCASECSOVEHSHEET.' '"•.......
   CZ3 Unlimited.
           (Amount, .
                         .CZ3 Limited
                              (Amount,          CU Counter
                                                                   Complex Case Designation :
                                                                     Cl Joinder
                                                                                          JUDOS:
                                                                                                          ezs oSa^3
           dsmandOd
           exceeds $25,000)
                              demanded is
                              $25,000 or less)
                                                Filed With first appearance by defendant
                                __ ______________(Cal.    Rules of Court, rule 3.402)      DEPT:                 wsKiy a mfy 0 '
                                 Items IS balm miist b® completed (see Instructions on pages). :
 :1. Check one box below for the case.type that best describes this case;
                                                        Contract                                  Provisionally Complex Civil Litigation •.
      __ Auto (22)                                     □ Breach of contractTwerranty (06) tea'- Rul«s Court, rules 3,400-3.403)
      ,_J Ohfeunad motorist (46)
     Other PI/PD/WD (Personal mjuryfProp&rty
     BamaaB/Wrotifliui Death) Tort
                                                       □ Rule 3.740 coitaclions <P9)
                                                      □ other collodions (08)
                                                            □ insurance coverage (18)
                                                                                                 □ AntitrusUTrade regulation (03)
                                                                                                  CZll Construction defect (10)
                                                                                                  □ Mass tort (40)
                                                                                                                                                                8
                                                                                                                                                                LL.
            Asbestos (04)                             I__ j Other contract (37)                   L_J Securities Uttgation (28) .                               &
            Product HabMty (24)                       Real Property                                     Ehvironmenta!(Toxlciort(3£Q
            Medical malpractice (4S>                  |     I Emineni tfomsrnrtnverea             □ insurance coverage claims arising from the
      ___ Other PIMW/VD (23)                                  condemnation (14)                         above fisted provisionally complex case
                                                                                                        types (41)
      Non-WD/WO (Other) Tort
      — Business tort/unfair business practice (07)
            Civil rights.(08)
                                                            B Wrongful eviction (33;
                                                              Other real property (26)
                                                      Unlawful Detainer ’..
                                                                                                  Enforcement of Judgment
                                                                                                 f '. J Enforcement of judgment (20)
            Defamation (13)                          1.... 1 Commercial (31) ,                   Wliscaljaneous Civil Complaint
            Fraud (16)                               □ Residential (32)
            Inteiteotuaf property (19}               l__J Drugs (38)                             I__ I Other complaint (not specified above) (42)
            Professional negligence (25)             Judjcia) Review            ^                Miscellaneous Civil Petition
            Other non-Pi/PO/WD tort (35)             L_J Asset forfeiture (05)                   jj Partnership and corporate governance (21)
     Employment                                      LJ Petition re: arbitration award (11) Q other petition (not specified above) (43)
     L__j VWongful termination (36)                  I.... i Writ of mandate (02) .
    m. Other employment
____________                    (15)
                     ___________________       _____ f~l Other judicial review (33)                                           ___
2, This case ..L/J is            i    1 is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
     factors requiring exceptional judicial management:
     aA      1 Large number of separately represented parties            d, LZJ Large number of witnesses
      b. 1 "1 Extensive motion practice raising difficult or novel e. fZZ] Coordination with related actions, pending in one or more courts
               issues thaiwilLbe time-consuming to resolve                        in other counties, states, or countries, or in a federal court
     c. □ Substantial amount of documentary evidence                      f. CU Substantial postjudgmeni judicial supervision.
3.   Remedies sought (check all that apply): -bi.GO-m«»^s*ary b.f„/ l nonmonetary; declaratory or Injunctive relief                   . c. (□punitive
4.   Number of causes:of action (specify): 5 .
5.   TNs case , CZ3 is      GLJisnot a class action suit.
6.   If there are any known related esses, file and serve a notice of related case. (You may use fotm CM/Ti 5.)
Date: May 28, 2019 .                                                                      JL{
Nathan Reese                          .                                           f                  ir\J0Ai
         ,   —                                   ; )
                                  (rraeofi pwwttome    —      ■                           ISSmjtmWipMTY or AtnSmr for party!
                                                                        NOTICE
  • Plaintiff must file, this cover sheet with the first paper filed in the action or proceeding (except small claims oases or cases filed
    under (he Probate Code. Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result,
    in sanctions.                                                          ’.
  » Fite this.cover sheet in addition to any cover sheet required by local court rule.
 ,« if this case is comptex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the. action or proceeding,
  * Unless this is a coileefions case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                     c 1 of 2
form AdepfcsiS hy.-Mamimefy Use                                                                           Cat Rutea of Couft. n«M MS1SS 3.4@S-S.«!3.
  jfccficjal C&unS! of CaSfomta                             CIVIL CASE COVER SHEET                              Cal ennURK »Jutrtias Aami«s(raton,5!ii. s.<o
   CSMttOjaev. &>ly 1,2007/
 Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 23 of 35


                                             eURE«4
                                                )




                    SOLANO COUNTY SUPERIOR COURT
           ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION


    The judges of the Civil Division agree that parties should consider using Alternative
    Dispute Resolution (ADR) to settle their cases. To tell the court you will use ADR:
             •Choose ADR on the Case Management Statement (CM-110) or
                          •File a Stipulation and Order - ADR or
                       •Agree to ADR at your first court appearance

    Questions? Call (707) 207-7413 or go to www.solano.couris.ca.sov/adr


The following information about the ADR Programs available at the Solano Court is
provided in addition to the information in the “Civil Mediation” brochure:

Pro Bono Mediation Program:

The Pro Bono Mediation panelists are the same mediators on the listing of mediators who
provide their services without cost when ordered by the judge.

Request Pro Bono Mediation by entering the program name on the Case Management
Statement or on the Stipulation and Order - ADR (Alternative Dispute Resolution).
Attach a declaration to the Stipulation and Order — ADR describing why mediation
services should be provided without costs to the parties.

Private Mediation and Arbitration:

Parties may select a mediator or arbitrator of their choice including someone not on the
listings maintained by the court. If a private mediator, arbitrator or evaluator is selected
who is not on the court maintained listing, your selection must be approved by the court.

Fees:

The court requires the fees for ADR to be split equally by the parties at the rate set by the
mediator/arbitrator/evaluator unless otherwise ordered by the court. Fees are usually
charged on an hourly basis. The court offers “no fee” mediation to parties who cannot
afford to pay for mediation. A party may request “no fee mediation” at the Case
Management Conference or by filing a “Stipulation and Order - Alternative Dispute
Resolution” and attaching a declaration stating why mediation services should be
provided at no cost to the parties.


Local Form 3906
Revised July 14,2016
             Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 24 of 35




Helpful Early Neutral
Case Evaluation
Program:                                                             SUPERIOR COURT OF
The Helpful Early Neutral Case                                          CALIFORNIA,
                                                                     COUNTY OF SOLANO
Evaluation Program provides an
opportunity for litigants to re­    !
solve their conflict at the early   ;
stages of their case. Litigants
meet with a neutral evaluator,
                                    :
who as an experienced attorney                                            CIVIL
with subject matter experience                                          MEDIATION
that relates to the specific case   :                                    CENTER
type, assists the litigants to
reach a mutual resolution to
then case



The Helpful Early Neutral Case
Evaluation Program may be ap­
propriate when the parties want
to participate in a non-adversary
procedure.




                                                                          DEDICATED TO
                                                                        PROVIDING ACCESS
                                        Civil Mediation Center             TO FAIR AND
                                                                        IMPARTIAL JUSTICE
                                           Old Coin thousc                   FOR ALL
                                             580 Texas St.
                                          Fan field CA 94533
                                            i707i 207-7413
                                         FAX (707i 425-4996
                Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 25 of 35




                                          •   ADR allows more control and                 problems are interfering with a
         Alternative Dispute
                                              flexibility. Parties can choose the ADR     resolution; there is an emotional
              Resolution
                                              process that is most likely to bring a      element involved; the parties are
                                              satisfactory resolution to their dispute.   interested in an injunction, consent
                                                                                          decree, or other form of equitable
                                          •   ADR can reduce stress. ADR
Introduction                                                                              relief.
                                              encourages cooperation and
Alternative Dispute Resolution (ADR)          communication, while discouraging the       Arbitration
is a general term for a wide variety of       adversarial atmosphere of litigation.
                                                                                          Arbitration is normally an informal
dispute resolution processes that are
                                          •   ADR can be more satisfying. For all         process in which a neutral person
alternative to litigation. Types of
                                              the above reasons, many people have         (the arbitrator) decides the dispute
ADR processes include mediation,
                                              reported a high degree of satisfaction      after hearing the evidence and
arbitration and settlement confer­
                                              with ADR.                                   arguments of the parties. The parties
ences, among other forms.
                                                                                          can agree to binding or non-binding
                                          Main Form of ADR Offered by the
Advantages of ADR                                                                         arbitration. Binding arbitration is
                                          Court
ADR can have a number of advan­                                                           designed to give each side a
                                          Mediation                                       resolution of their dispute when they
tages.
                                          Mediation is an informal, confidential          cannot agree between themselves or
•   ADR can save time. A dispute can
                                          process in which a neutral person (the          with a mediator. If the arbitration is
    be resolved in a matter of months,
                                          mediator) assists the parties in understand­    non-binding, any party can reject the
    even weeks, while litigation can
                                          ing their own interests, the interests of the   arbitrator’s decision and request a
    take years.
                                          other parties, and the practical and legal      trial.
•   ADR can save money. Attorney          realities of their dispute. The mediator        Arbitration may be appropriate when:
    fees, court costs and expert fees     helps each side to explore options and          the action is for personal injury, prop­
    can be reduced.                       arrive at a mutual acceptable resolution.       erty damage, breach of contract;
•   ADR invites more participation.       The mediator does not decide the dispute,       when only monetary damage is
    Parties have more chances to          the parties do.                                 sought; witness testimony under oath
    express their interest and con­       Mediation may be appropriate when: The          is desired; an advisory opinion is
    cerns instead of focusing exclu­      parties want a non-adversary procedure;         sought from an experienced litigator
    sively on legal rights.               the parties have a continuing business or       (if non-binding arbitration)
                                          personal relationship; communication
                                                           IS

          Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 26 of 35




                                                                                                F'i'LE.D
                                                                                                Ci«k of <ha Sorter Cam
      1                            IN THE SUPERIOR COURT OF CALIFORNIA                               DEC -5 2011
      2                               IN AND FOR THE COUNTY OF SOLANO                     By,      0fepUtYCI^
                                                                                                      aA> <5j ?    a/^

     3
     4     In re Complex Litigation                               Standing Order No, 2015-001-CV
     5
                                                                  AMENDED STANDING ORDER FOR
     6                                                            ELECTRONIC SERVICE OF :: ■
                                                                  DOCUMENTS IN COMPLEX
  7                                                               LITIGATION ■

  8
  9        ■A.    FINDINGS.
10                 The court finds that entry of a standing order requiring mandatory electronic service
11         of ali pleadings and documents in all cases that it identifies as “complex" per California
12         Rules of Court, rule 3 >403 will benefit the court, attorneys, and litigants, and will further the
13         orderly conduct and management of complex litigation in this jurisdiction. The court further
14         finds that electronic service will not cause undue hardship or significant prejudice to any
1:5. party.
1.6       B.      ELECTRONIC SERVICE OF DOCUMENTS
17                 I,     Effective January 1,2015, the court orders that all documents shall be .s;i£yqd„ t
18         electronically as set forth in this order and in California Rules of Court, rule 2.251, This
19         standing order shall, apply to all cases pending on January 1,2015, and to. all eases filed on
20         or after January 1, 2015. Unless otherwise agreed by the patties, this order does not apply to
21         any documents filed, or served prior to January 1, 2015.
22                .2,     Original documents must be filed with the court as required by the Code of
23        Civil Procedure, the California Rules of Court, or the local rales of the Superior Court of.
24        ■California, County of Solano,. Nothing in this standing order shall be construed to require or
25        permit electronic fifing of documents with the court.

                                          AMENDED Standing Order 2015-901-CV

                                                                                                   Page 1 of 8
                  Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 27 of 35
•>* ••




              1            3.        Per California Rules of Court, rule 2.253(b)(1)(F), this standing order shall
              2. apply'only; tO: Cases4esigsaied ;8s .oo|Wtplfx per California Rules of Court, ;nii« 3.400.

              3    through 3.403.
              4            4.        This standing order shall apply to all attorneys in a complex matter, This
              5    standing order, shall apply to self-represented litigants only if they elect to participate in
              6    electronic service. Unrepresented litigants, who do not elect to participate in electronic .
                                                                        w


              ?    service shall serve and shall be served docunisats in the manner required by the Code of
          .8       Civil Procedure, the California Rules of Court, and/or the local rules of the Superior Court
          9        of California, 'County of Solano,
         10                5.        The following documents shall not be served electronically:
         11                          a.      Documents filed under seal or subject, to a pending motion to seal, unless
         12        electronic service is permitted or required by specific court order.
         13                          b.     Documents directed to an unrepresented party who has not elected to
         14- participate in electronic service.
         15                          c.     A summons, complaint, or cross-complaint.
         16                6.        The documents enumerated in (B)(5), supra, shall be served pursuant to the
         17        applicable provisions of the Code ofCivilProcedure, California Rules of Court, and/or the
         18        local rules of the.Superior Court of California, County of Solano,
         19        C.     DEFINITIONS                               H


         20                1.        The definitions in California Rules of Court,, rale 2.250(b) shall apply to this
         21        standing order.
         22               2.         The term             includes a cross-complainant or an intervenor.
         23               .3,        The term “initial complaint” includes a cross-complaint or a complaint in
         24        intervention.
         25

                                                    AMENDED Standing Order 2015-00 J -CV

                                                                                                           Page 2 of 8
         Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 28 of 35




     I             4.     Hie. term “amended complaint” includes an amended cross-complaint or an
     2-' amended: complaint in intervention.
     3    D.      DESIGNATION OF ELECTRONIC: SERVICE PROVIDER
 4                 L      Hie court ffefegnatesEile & ServeXpress.as the electronic service provider (“fee
 5        ESP’*). Pile & SayeXpress shall serve as the ESP absent notice by fee court feat the ESP has
                                                              «
 6        been changed or further court order. File & ServeXpress may be contacted by visiting
 7        htto://tvwwJIeandservexpress.eom or by calling 888*529-7587.
 8        E.      NOTICE-OF STANDING ORDER
 9                1.     If a plaintiff designates the case, as complex on fee initial complaint, a copy of
10 i'this standing order shall be served on all defendants eonourrestiy with fee summons and..
n         complaint If a plaintiff does not designate fee case as complex,on fee imtial complaint but
12        designates it as complex on an amended complaint, a copy of this standing order shall be
13        served on all defendants concurrently with fee amended complaint.
14                2.     If a defendant designates the case as complex on the initial answer, a copy of
15        this standing order shall be served on all plaintiffs concuireatly with fee answer. If a defendant
16        does not designate, fee case as complex on fee initial answer but designates it as complex on an
17        amended answer, a copy of this standing order shall be served on all plaintiffs, concurrently
                                                              4
18       wife the amended answer.
19               3.     Ifneither party designates fee case as complex but fee court determines fee case
20       is complex per:California Rules of Court, rule 3.403(b), the plaintiff shall serve a copy of this
21       standing Older email defendants within 5 calendar days of being notified by fee court of fee
22       complex designation,
23               4.      Any party feat joins a new party into this action shall serve a copy of this
24       standing.order on fee new party at fee time of initial service.
25

                                         AMENDED Standing Order 2015-001-CV

                                                                                                 Page 3 of8



                                                          «
         Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 29 of 35




     1     F.      REGISTRATION WITH ELECTRONIC SERVICE PROVIDER '
     2             Upon the court designating a civil action, as complex per California Rules of Court,
     3     rales B.402 and 3.403, the following registration procedures shall apply:
                   1.      Within 15 days of the court’s designation of the case as complex, the
     5     plaintiffs attorney, or the. plaintiff if self-represented, shall submit to the ESP and to die
     6 . couifa complete, and current list of the parties, party types, and counsel representing, each
     7    party,; The list shall, include the names of any lead and other associated attorneys, together
 S        with addresses, telephone and facsimile numbers, and e-mail addresses, All lists shall be
 9        sent to the following- e-mail address: esarvice@fiIeandservexoress.com. The ESP shall
10        promptly notify all Registered Users of any changes to this e-mail address,
11                2.      If an unrepresented party: affirmatively consents to electronic service, the
12        plaintiffs attorney, or the plaintiff if self-represented, shall submit to the ESP and to the
13        court the unrepresented party’s address, telephone number, facsimile number, and e-mail
14 ■ address in-the same manner and within the same time limits as for attorneys.
IS                3.      All attorneys, and any unrepresented parties who consent to electronic
16        service, shall register with the ESP in the manner designated by the ESP.
17                4.      Each attorney and unrepresented party registered with the ESP shall keep Us or
IS        her service information current and accurate with.the ESP, all other attorneys and
19        unrepresented parties, and the court,
20                5.      Each attorney and unrepresented patty registered with the ESP shall be referred
21        to in this order ■as a “Registered User,”
22        G,      ESTABLISHMENT AND .STRUCTURE OF COMPLEX LITIGATION
23        WEBSITE
24                1,     For each complex litigation case subject to this standing order, the ESP shall
25        establish and maintain an Internet website (“the Website”), The ESP shall post to the Website

                                          AMENDE!) Standing Order 2015-OQi-CV

                                                                                                Page 4 of8
          Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 30 of 35




      1     -all documents submitted to the ESP by any Registered User and shall serve each document
     2      pursuant to the service list provided to the . ESP in accordance with, the procedures herein.
     3                2.    Access to die Website will be limited-to Reg^teredUsers and authorized court
     4:' personnet The ESP will provide each Registered: User and authorized court personnel with a
     5      user name.and password to access the Website and the documents.served in this action. The.
     6.     ESP personnel will perform all administrative functions for the Website, but all initial data,
     7      additions, deletions or changes to the service list must be submitted by the attorneys and/or
  8        parties.
  9                   3.   All documents posted on the Website will be identified by: (1) the name of the
 10        serving party or attorney, (2) the caption(s) of the case(s) to which the document belongs; (3)
 11        the title of the document set forth on i ts caption; and (4) the identity of the party on whose
32         behalf the document is being served
33-                   4,    The Website shall contain an index, of all served documents for- the litigation
14         that will be searchable and settable according to methods that provide useful access to the
35' documents.
16         ■Hr     CONTENT AND FORMAT OF DOCUMENTS SERVED THROUGH THE ESP
17                    1.   The document shall be served to the ESP either as a word-processing file or as a
38         scanned image of the document. Each document shall be titled so as to identify the type and
19         purpose of such document and the identity of the attorney or party who is serving such
20         document
21                 2.      Every pleading, document and instrument served electronically shall bear a

22-        facsimile or typographical signature of at least one of the serving attorneys and/or parties,
23         .along with die typed name, address, telephone number and State Bar of California number,
24         where applicable, of such attorney or party. Typographical signatures shall be treated exactly
25         as personal signatures for purposes of electronically served documents under the Code of Civil

                                           AMENDED Standing Order 2015-001 -CV

                                                                                                   Page 5 of8
          Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 31 of 35




      1     Procedure. The attorney and/or party serving any document requiring multiple, signatures (e,g.»
     2      stipulations, joint status, reports) must list thereon all the names of other signatories by means
     3      of a **s/ ” block for each. By submitting stTch a document, the serving party, certifies that
     4      ■each: of fee other signatories has expressly agreed to the form and substance of the document
     5      and feat fee serving attorney .or party has fee actual authority to submit fee document
  6         electronically. The serving attorney or party must maintain any records evidencing this
  7         occurrence for subsequent production to the court if so ordered or for inspection upon request
  8        by any party.
  9                  3.    A Registered User's service of any document through fee ESP shall be deemed
 10        to include an implied warranty feat to the best of the Registered User's knowledge, fee
11         transmitted document does not contain malware.
12         ■I.       PROCEDURE FOR SERVICE THROUGH THE ESP
13                    1.   A. document shall be served through
                                                          «    electronic transmission to the ESP over fee
14         Internet
15                   2.    After the ESP receives s document, the ESP shall convert such document into
16         Adobe Portable Document Format (“PDF”) and post it to fee Website within one (1) hour of
17         receipt
IS                   3,    Within one (!) hour of fee time a document is posted to the Website, fee ESP
19         wih notify all Registered Users that a document has been posted to the Website. Registered
20         Users will also receive a. courtesy e-mail , notification of a filing wife which they have been,
21         served. The email shall contain a hyperlink to the document locations) on fee Website,
22                   5.    Each Registered User shall retain an original dated hard copy wife hand written
23.        signature of all documents served electronically by that Registered User. All such hard copies
24         shall be made available for inspection in the manner set forth in California Rules of Court,
25         rules 2.251(1) and 2.257(a).

                                           AMENDED standing Order 201J-0G1-CV
                                                                                                   Page 6 of 8
          Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 32 of 35

                  *


                                                            i

      I     J,         PROOFS OF SERVICE
. 2               . 1.       Written proofs of electronic service shall conform to Code of Civil Procedure
      3     section 1013a .and California Rules .of Court, rule 2,251(1). The ESP's transaction receipt may

      4     operate as die proof of setviceso long as it complies with California Rules of Court, rule

     5      2.251 (i), and California Code of CivilProcedure section 1013a.

  6                   3.    A proof of service page may be attached to the last page of any electronically

  1        served document Neither a separate caption: page nor a separate filing of the proof of service is

  8        required so long as. the proof of service page contains a caption referencing the case name and

  9        action number, is attached as the last page of the electronically served document to which it
 10        refers, and references the ESP's transaction receipt,
 11        K.         EFFECT OF .ELECTRONIC SERVICE
12                    1.    Each document electronically Served pursuant to this standing order shall be

13         presumed to have been served in compliance with the Code of Civil Procedure,
14                    2.    The effective date of service shall be governed by California Rules of Court,
15         rule 2.251(h),
16         L.         TECHNICAL PROBLEMS AND ERRORS
17                    1,    If electronic .service does not occur or is delayed because of (I) an error in
18         the transmission of the document to the ESP or served party which was unknown to the

19         sending party, (2) a failure to process the electronic document when received by the ESP,

20         (3) an erroneous exclusion from the service list, or (4) other technical problems experienced by

21         the ESP, the party or parties affected shall, absent extraordinary circumstances, be entitled to

2,2        an extension, for any response or the' period within which any right, duty, or other act must be

22         ; serformed, provided the Registered User demonstrates that he or she attempted to file or

24         complete service on a particular day and time!;-

25

                                           AMENDED Standing Order 2015-OOt-CV

                                                                                                  Page? of 8
           Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 33 of 35

                                                             I!




       I             2,      la the event the technical difficulties described above result ha a Registered User
       2     being unable to comply with a statutory, court-ordered, nr mutually-agreed deadline, the
       3    Registered User may obtain an ex parte court order granting, an extension of time by following
       4    the standard ex parte procedure in the California Rules of Court and the court’s local rules.
      5     Provided the technical problem has been resolved and the . Website is operating normally,
      6     notice of the ex parte application may be given through the ESP, In. addition to the ex parte
      1     application, the Registered User shall file and serve a declaration which describes, the
      8     attempt(s) made, provides the reason service did not occur or was delayed, states how and
      9     when the non-service or delay in service was discovered, details the person’s efforts made to
  10       rectify the situation, and states with specificity the extension of time sought.
                                                              li
  11                3.      If the technical difficulties described above do not prevent a Registered User
. 12        horn meeting a statutory, court-ordered, or mutually-agreed deadline, the Registered User may
 13        file and serve a declaration which describes, the attempt(s) made to serve the documents,
 14        provides the reason(s) service did not occur or was delayed, states how and when the non-
 15        service or delay in service was discovered, details the person’s efforts made to rectify the
 IS        situation, and states with specificity the extension of time the party believes appropriate.
 17        M.      ELECTRONIC SERVICE OF ORDERS AND OTHER PAPERS BY COURT
 18                The court may serve, notices, orders, and other, documents electronically subject to the
 19        provisions of this order.
 2.0 • N.          MODIFICATIONS TO STANDING ORDER
 21                The court may, on a party’s motion or on its own motion, order modifications to ..this
22         ■standing order in a specific case.
                                                                  t
23- It is so ordered.
           Date;            ~ ^ //
24                                                                                                          :
                                                          Scott L. Kays
25                                                        Supervising Judge, Civil Division /

                                            AMENDED Standing Order 2015-001-CV

                                                                                                  Page-8. of 8
       Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 34 of 35



      oV *T-0/) c.                                                                    i7)   Old Solano Courthouse
                                SUPERIOR COURT OF CALIFORNIA                                   580 Texas Street
            '   j.* *
                                     COUNTY OF SOLANO                                         Fairfield, CA 94533
                                                                                                (707)207-7330
                                                CIVIL DIVISION
                                                                                       □       Hall of Justice
                                                                                             600 Union Avenue
                                                                                             Fairfield, CA 94533
                                                                                               (707)207-7330




 Plaintiffs):     MEGAN ROUGH                                        Case No, FCS052953

                                                                     NOTICE OF CASE MANAGEMENT
                                                                     CONFERENCE ONE '
 Defendant(s); COSTCO WHOLESALE CORPORATION                          AND
                                                                     NOTICE OF ASSIGNMENT OF
                                                                     JUDGE FOR ALL PURPOSES


     PURSUANT TO LOCAL RULES AND BY ORDER OF THIS COURT. THIS MATTER HAS BEEN
     CALENDARED FOR CASE MANAGEMENT CONFERENCE ONE:

                  Date: SEPTEMBER '8 2019                    Time:    9 00 a.m


     THIS MATTER HAS BEEN ASSIGNED FOR,ALL PURPOSES.TO:
     Judge Wendy Getty, Department 8
     ALL HEARINGS WILL BE HELD AT:. 580 Texas Street, Fairfield, California 94533


The obligations of counsel, or. any party not represented by an attorney, in regard to Case Management
Conference One and any Case Management Conference Two set. by the court are as follows:
1.     Service of the complaint must be within sixty (60) calendar days of the date of filing.
2.    Service and filing of any responsive pleadings must be within thirty (30) days after service of the
complaint. The time for filing responsive pleadings may not be extended except as authorized by law.
Appearance at the Case Management Conference does not excuse a litigant from the requirement of filing and
serving a responsive pleading within this deadline.
3.    Plaintiff shall serve a copy of this Notice of Case Management Conference One and Notice of Assignment
of Jpdge for All Purposes('‘Notice of CMC One") on all defendants with the complaint,
4.    Any party serving a Cross-complaint shall serve a copy of this Notice of CMC One on each cross-
defendant with the cross-complaint.
5.    Any cross-complaint served after Case Management Conference One has been held shall have a Notice
of Case Management Conference Two served with it.
6.    At least thirty days before the date set for Case Management Conference One, ail counsel and self-
represented parties shall comply with the. meet and confer obligations of California Rules of Court, rule 3.724.
7.    A Case Management Statement (Judicial Council form CM-110) shall be filed with the court and served on
all parties by each counsel by the 15th calendar day before the date set for Case Management Conference
One.
8.    At least one party demanding a jury on each side of a civil case must pay a nonrefundable fee of $150.00
on or before the initial case management conference"or as otherwise provided by statute,

                          NOTICE OF CMC ONE AND NOTICE OF ASSIGNMENT OF JUDGE
09GCLCV REV. 01-01-2017                                                                               Page 1 ¥ 2
       Case 2:19-cv-01340-MCE-DB Document 1-1 Filed 07/17/19 Page 35 of 35



  9.    At Case Management Conference One the court shall inform counsel and self-represented parties of the
  date, time and place for Case Management Conference Two and shall make any orders regarding what is
  expected that counsel and self-represented parties will accomplish in regard to the case before the filing of the
  Case Management Statement for Case Management Conference Two.
   10. Each counsel shall complete, file, and serve on all parties a completed Case Management Statement by
  the 15th Calendar day before the date set for Case Management Conference Two.
  11. At .any Case Management Conference, counsel shall be completely aware of all procedural, factual, and
  legal aspects of the case, and have full authority to discuss and resolve any issues that arise at .the-conference,
  including settlement of the case. This applies equally to both attorneys of record and specially-appearing
  counsel,
. 12. The court may impose sanctions pursuant to Solano County Local Rules, rule 4.6, in the event that a
  Case Management Statement is not timely filed and/or served, or is not fully completed, or the requirements of
  Rule 4.6 are not met

    COUNSEL AND SELF-REPRESENTED PARTIES ARE 03L GATED TO REVIEW AND COMPLY WITH
        LOCAL AND STATEWIDE RUi ES REGARDING CIVII LITIGATION They aie available at
                                http'/AWAv cowls.ca gov/rues htm
                      http /Aviw solcno courts co go //LocalRulesofCow t html

                                               AFFIDAVIT OF SERVICE
I. the undersigned, declare under penalty of perjury that 1 am employed as a deputy clerk of the above-entitled court and
not a party to the within-entitled action, and that I served this notice as follows:

m       I personally served the person named below on (date):.                         5/28/19                       at .
        {time).                 1:13 PM

        Name:                                            JOAQ.UIA FONTENOT
                 □ Party         0 Attorney of Record              0 Representative

                    JOAQUIA FONTENOT                  ., acknowledge receipt of a copy of this Notice of Case
        Management Conference One and Notice of Assignment of Judge for Ait-Purp m,
                           5/28/19
                                                              r7
        Date:
                                                  Signature        7    7*      ' "

□       I caused to be placed a true copy of this notice in an envelope which was then sealed and postage fully prepaid
        on the date shown below; that I am readily familiar with the business practice for collection and processing of
        correspondence for mailing with the United States Postal Service; that the above stated document will be
        deposited in the Superior Court 'of■California, County of Solano’s outgoing mailbox for collection by county mail
        carriers on the date indicated. Said envelope was addressed to the attorneys for the. parties, or the parties, as
        ShoWnbelow:




        □ See attached for additional service addresses
Date: 5/28/19                                    Clerk of the Court
                                                 Superior-Court of California, County of Soiano

                                                 By:                                      a PULIDO
                                                                           Deputy Clerk
                          NOTICE OF CMC ONE AND NOTICE OF ASSIGNMENT OF JUDGE
090G-CV REV. 01-01-2017                                                                                          Page 2 of 2
